   8:20-cv-00499-BCB-SMB Doc # 41 Filed: 04/12/21 Page 1 of 16 - Page ID # 372




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA


FEDERAL DEPOSIT INSURANCE
CORPORATION, as RECEIVER for
ERICSON STATE BANK, ERICSON,
NEBRASKA
                                                                       8:20CV499
                       Plaintiff,
                                                       STIPULATED PROTECTIVE ORDER
       vs.

KC PROPERTY GUYS, LLC, a Kansas
Limited Liability Company; and KC
PROPERTY GUYS, LLC, a Missouri Limited
Liability Company,

                       Defendants.



       Plaintiff, Federal Deposit Insurance Corporation, as Receiver for Ericson State Bank

(“Plaintiff”) and Defendants, KC Property Guys, LLC, a Kansas Limited Liability Company,

and KC Property Guys, LLC, a Missouri Limited Liability Company (“Defendants”)

(collectively the “Parties”) have agreed to the terms of a protective order. Upon consideration

of the parties’ joint request for entry of a Protective Order, (Filing No. 36), the Court enters the

following Protective Order governing the disclosure of confidential Discovery Material by a

Producing Party to a Receiving Party in this Action:

        1.      Scope. All materials produced or adduced in the course of discovery, including

 initial disclosures, responses to discovery requests, deposition testimony and exhibits, and

 information derived directly therefrom (hereinafter collectively the specific “documents”),

 shall be subject to this Order concerning Confidential Material as defined below. The

 protections conferred by this Order cover not only Confidential Material (as defined below) but
                                                 1
   8:20-cv-00499-BCB-SMB Doc # 41 Filed: 04/12/21 Page 2 of 16 - Page ID # 373



 also (1) any information copied or extracted from Confidential Material; (2) all copies,

 excerpts, summaries, or compilations of Confidential Material; and (3) any testimony,

 conversations, or presentations by Parties, third parties or their respective counsel that might

 reveal Confidential Material. This Order is subject, as applicable, to the Local Rules of this

 District, and the Federal Rules of Civil Procedure on matters of procedure and calculation of

 time periods.

       2.        Definition of Confidential Material.    For purposes of this Protective Order,

“Confidential Material” shall mean certain documents, records, and information, including

electronically composed or stored information in written, electronic, digital, or any other medium

(hereinafter “Information”), provided by any Party or non-party pursuant to this Protective Order.

Confidential Material includes, but is not limited to, the following:

                (a) Regulatory: Confidential Material related in any way to the
       regulation or supervision of the Bank, in whatever form, whether preliminary or
       final, including reports of examination or inspection, regulatory correspondence,
       reports, orders, memoranda, or agreements by, from or with the FDIC in its
       corporate capacity, the Comptroller, or any other federal or state regulatory
       authority, and any Information containing confidential material obtained from any
       documents and records related to the supervision or regulation of the Bank. The
       Parties understand and agree that the release of such regulatory Information may
       require approval from independent government agencies, and that no regulatory
       Information, however obtained, will be disclosed to non-parties not covered by
       this Protective Order.

              (b) Statutory: Confidential Material includes Information that is
       confidential pursuant to the Freedom of Information Act, 5 U.S.C. § 552, 12
       C.F.R. Part 309, 12 C.F.R. § 21.11, the laws of the state of Nebraska, or any other
       applicable federal or state laws, including consumer nonpublic personal
       information (“Non-Party Borrower Information”) as defined by the Gramm-
       Leach-Bliley Act, 15 U.S.C. § 6802, et seq. and its implementing regulations.

               (c) Bank and Bank Customers. Confidential Material related to the
       Bank, its employees (i.e., personnel or employment records), its customers, any
       trading company involved in placing orders for commodities futures or options, or
       any other entity, including Automated Clearing House items or transactions,
       chargebacks, merchant processing, bank account information, signature cards,

                                                 2
   8:20-cv-00499-BCB-SMB Doc # 41 Filed: 04/12/21 Page 3 of 16 - Page ID # 374



       bank statements, general ledger entries, deposit or reserve information, commodity
       trading statements, loans and lending transactions, loan applications, financial
       statements and credit reports, business and personal state and federal income tax
       forms, correspondence, and related loan documentation relating to any extension
       of credit or loan to any borrower. Examples of “Confidential Material,” without
       limitation, include documents containing a customer’s account number, credit card
       number, personal identification number, account balance, Information relating to a
       deposit account, loan, or borrower relationship and loan application materials, and
       documents or Information that contain the customer’s name, address, social
       security number, date of birth or other similar identifying Information.

               (d) Receivership. Confidential Material related to the receivership of the
       Bank, including any Information on loss or estimates of such loss on the Bank’s
       assets not publicly available. Notwithstanding the provisions of paragraph
       5(b)(1)-(9) below, no such Confidential Material shall be disclosed to any person
       or entity, including defendants, or any non-party known to have any current or
       prospective interest in such assets, regardless of whether that person or entity
       would otherwise be allowed access to Information under the terms of this
       Protective Order. This subparagraph (d), however, does not prevent such
       Confidential Material—to the extent same may be produced--from being shared
       with Party experts or others listed in paragraphs 5(b)(1)-(9).

               (e) Non-Parties.       Confidential Material produced by independent
       contractors, outside accountants or auditors (other than Defendant), or other
       entities or individuals who performed work for the Bank.

               (f) Trade Secrets and Other Information. Confidential Material that
       reveals trade secrets or research, technical, commercial, or financial Information
       that the Party or non-party has maintained as confidential.

              (g) Personally Identifiable Information (PII). Confidential Material that
       contains PII as defined in the Freedom of Information Act, the Privacy Act, the
       Bank Secrecy Act, and Gramm-Leach-Bliley Act.

       If any Party or non-party believes that Information not described above should

nevertheless be considered as Confidential Material, it may seek a stipulation among the Parties

to treat such Information as Confidential Material or it may make an appropriate application to

the Court. Such application shall only be granted for good cause shown. Information that is

available to the public or generally known in the industry of the producing Party or non-party

may not be designated as Confidential Material. Notwithstanding the foregoing paragraphs (a)


                                               3
   8:20-cv-00499-BCB-SMB Doc # 41 Filed: 04/12/21 Page 4 of 16 - Page ID # 375



through (g), no Party is estopped or in any way prevented from later challenging the

confidentiality designation of any Confidential Material.

         3.     Confidential Designation and Treatment of Confidential Material.

 Confidential Material provided by any Party or non-party pursuant to this Protective Order that

 is deemed and denominated by any Party or producing non-party as “Confidential” pursuant to

 this Protective Order shall be deemed to be Confidential Material, unless and until that

 designation is challenged pursuant to paragraph 9 below.        Confidential Material may be

 designated as such by affixing to the material the legend “Confidential.” For example, the

 production media/container for native files or productions may be designated as “Confidential.”

 The failure to designate any Confidential Material with such legend shall not constitute a

 waiver by any Party or producing non-party of the right to assert that such Information contains

 or includes protected Confidential Material. In the event that any Party or non-party produces

 Confidential Material without designating it as such, any Party or non-party may notify the

 receiving Parties that the Information should have been designated Confidential Material, and

 the Parties will treat the Information as Confidential Material under this Protective Order.

 Confidential Material shall only mean and shall be limited to the Information produced in this

 Lawsuit marked with a Bates Stamp number or otherwise designated as “Confidential.” In the

 event a Party obtains a duplicate copy of Confidential Material produced in discovery in this

 Lawsuit from a publicly available source, the Party acquiring the Confidential Material shall

 not be required to comply with the terms of this Order regarding the use of the duplicate

 Confidential Material, and the use of such duplicate Confidential Material shall not be subject

 to the provisions of this Order.

        4.      Depositions.


                                               4
  8:20-cv-00499-BCB-SMB Doc # 41 Filed: 04/12/21 Page 5 of 16 - Page ID # 376



         Unless all Parties agree on the record at the time the deposition testimony is taken, all

deposition testimony taken in this case shall be treated as Confidential Material until the

expiration of the following: No later than the fourteenth day after the transcript is delivered to

any party or the witness, and in no event later than 60 days after the testimony was given.

Within this time period, a party may serve a Notice of Designation to all parties of record as to

specific portions of the testimony that are designated Confidential Material, and thereafter only

those portions identified in the Notice of Designation shall be protected by the terms of this

Order. The failure to serve a timely Notice of Designation shall waive any designation of

testimony taken in that deposition as Confidential Material, unless otherwise ordered by the

Court.

         5.     Protection of Confidential Material.

                (a)     General Protections. Confidential Material shall not be used or

disclosed by the Parties, counsel for the Parties or any other persons identified in subparagraph

(b) for any purpose whatsoever other than in this litigation, including any appeal thereof.

                (b)     Limited Third-Party Disclosures. The Parties and counsel for the

Parties shall not disclose or permit the disclosure of any Confidential Material to any third

person or entity except as set forth in subparagraphs (1)-(9). Subject to these requirements, the

following categories of persons may be allowed to review Confidential Material:

                (1)     Counsel. Counsel for the Parties and employees of counsel who have
                        responsibility for the action;

                (2)     Parties. Individual parties and employees of a party but only to the
                        extent counsel determines in good faith that the employee’s assistance is
                        reasonably necessary to the conduct of the litigation
                        in which the information is disclosed;

                (3)     The Court and its personnel;

                                                5
  8:20-cv-00499-BCB-SMB Doc # 41 Filed: 04/12/21 Page 6 of 16 - Page ID # 377




               (4)    Court Reporters and Recorders. Court reporters and recorders
                      engaged for depositions;

               (5)    Contractors. Those persons specifically engaged for the limited
                      purpose of making copies of documents or organizing or processing
                      documents, including outside vendors hired to process electronically
                      stored documents;

               (6)    Consultants and Experts. Consultants, investigators, or experts
                      employed by the Parties or counsel for the Parties to assist in the
                      preparation and trial of this action but only after such persons have
                      completed the certification contained in Attachment A,
                      Acknowledgment of Understanding and Agreement to Be Bound;

               (7)    Witnesses at depositions. During their depositions, witnesses in this
                      action to whom disclosure is reasonably necessary. Witnesses shall not
                      retain a copy of documents containing Confidential Information, except
                      witnesses may receive a copy of all exhibits marked at their depositions
                      in connection with review of the transcripts. Pages of transcribed
                      deposition testimony or exhibits to depositions that are designated as
                      Confidential Information pursuant to the process set out in this Order
                      must be separately bound by the court reporter and may not be disclosed
                      to anyone except as permitted under this Order.

               (8)    Author or recipient. The author or recipient of the document (not
                      including a person who received the document in the course of
                      litigation); and

               (9)    Others by Consent. Other persons only by written consent of the
                      producing party or upon order of the Court and on such conditions as
                      may be agreed or ordered.

               (c)    Control of Documents.        Counsel for the Parties shall make

reasonable efforts to prevent unauthorized or inadvertent disclosure of Confidential

Material.   Counsel shall maintain the originals of the forms signed by persons

acknowledging their obligations under this Order for a period of three years after the

termination of the case.

       6.      Inadvertent Failure to Designate.     An inadvertent failure to designate a



                                             6
  8:20-cv-00499-BCB-SMB Doc # 41 Filed: 04/12/21 Page 7 of 16 - Page ID # 378



document as Confidential Material does not, standing alone, waive the right to so designate

the document; provided, however, that a failure to serve a timely Notice of Designation of

deposition testimony as required by this Order, even if inadvertent, waives any protection for

deposition testimony. If a party designates a document as Confidential Material after it was

initially produced, the receiving party, on notification of the designation, must make a

reasonable effort to assure that the document is treated in accordance with the provisions of

this Order. No party shall be found to have violated this Order for failing to maintain the

confidentiality of material during a time when that material has not been designated

Confidential Material, even where the failure to so designate was inadvertent and where the

material is subsequently designated Confidential Information.

       7.      Filing of Confidential Material. This Order does not, by itself, authorize

the filing of any document under seal. Any party wishing to file a document designated as

Confidential Information in connection with a motion, brief or other submission to the Court

must comply with the Nebraska local rules.

       8.      No Greater Protection of Specific Documents. Except on privilege grounds

not addressed by this Order, no party may withhold information from discovery on the ground

that it requires protection greater than that afforded by this Order unless the party moves for an

order providing such special protection.

       9.      Challenges by a Party to Designation as Confidential Material. The

designation of any material or document as Confidential Material is subject to challenge by

any party. The following procedure shall apply to any such challenge.

               (a)     Meet and Confer.            A party challenging the designation of

Confidential Information must do so in good faith and must begin the process by conferring


                                               7
  8:20-cv-00499-BCB-SMB Doc # 41 Filed: 04/12/21 Page 8 of 16 - Page ID # 379



directly with counsel for the designating party. In conferring, the challenging party must

explain the basis for its belief that the confidentiality designation was not proper and must

give the designating party an opportunity to review the designated material, to reconsider the

designation, and, if no change in designation is offered, to explain the basis for the

designation. The designating party must respond to the challenge within five (5) business

days.

                (b)      Judicial   Intervention.    A party that elects to challenge a

confidentiality designation may file and serve a motion that identifies the challenged material

and sets forth in detail the basis for the challenge. Each such motion must be accompanied by

a competent declaration that affirms that the movant has complied with the meet and confer

requirements of this procedure. The burden of persuasion in any such challenge proceeding

shall be on the designating party. Until the Court rules on the challenge, all parties shall

continue to treat the materials as Confidential Material under the terms of this Order.

        10.     Action by the Court.     Applications to the Court for an order relating to

materials or documents designated as Confidential Material may be raised informally or by

motion. Nothing in this Order or any action or agreement of a party under this Order limits

the Court’s power to make orders concerning the disclosure of documents produced in

discovery or at trial.

        11.     Use of Confidential Documents or Information at Trial.            Nothing in this

Order shall be construed to affect the use of any document, material, or information at any trial

or hearing. A party that intends to present or that anticipates that another party may present

Confidential Material at a hearing or trial shall bring that issue to the Court’s and parties’

attention by motion or in a pretrial memorandum without disclosing the Confidential Material.


                                               8
   8:20-cv-00499-BCB-SMB Doc # 41 Filed: 04/12/21 Page 9 of 16 - Page ID # 380



 The Court may thereafter make such orders as are necessary to govern the use of such

 documents or information at trial.

        12.     Confidential Material Subpoenaed or Ordered Produced in Other Litigation.

                (a)     If a receiving party is served with a subpoena or an order issued in other

 litigation that would compel disclosure of any material or document designated in this action

 as Confidential Material, the receiving party must so notify the designating party, in writing,

 immediately and in no event more than three court days after receiving the subpoena or order.

 Such notification must include a copy of the subpoena or court order.

                (b)     The receiving party also must immediately inform in writing the party

 who caused the subpoena or order to issue in the other litigation that some or all of the

 material covered by the subpoena or order is the subject of this Order. In addition, the

 receiving party must deliver a copy of this Order promptly to the party in the other action that

 caused the subpoena to issue.

                (c)     The purpose of imposing these duties is to alert the interested persons to

 the existence of this Order and to afford the designating party in this case an opportunity to try

 to protect its Confidential Information in the court from which the subpoena or order issued.

 The designating party shall bear the burden and the expense of seeking protection in that court

 of its Confidential Material, and nothing in these provisions should be construed as authorizing

 or encouraging a receiving party in this action to disobey a lawful directive from another court.

 The obligations set forth in this paragraph remain in effect while the party has in its possession,

 custody or control Confidential Material by the other party to this case.

        13.   Disclosure of Non-Party Borrower Information. To the extent any federal or state

law or other legal authority governing the disclosure or use of non-party borrower Information


                                                9
  8:20-cv-00499-BCB-SMB Doc # 41 Filed: 04/12/21 Page 10 of 16 - Page ID # 381



(“Non-Party Borrower Information Law”) permits disclosure of such Information pursuant to an

order of a court, this Order shall constitute compliance with such requirement. To the extent any

Non-Party Borrower Information Law requires a producing party or non-party to obtain a court-

ordered subpoena or give notice to or obtain consent, in any form or manner, from any person or

entity before disclosure of any Non-Party Borrower Information, the Court finds that, in view of

the protections provided for the Information disclosed in this Order, the volume of documents to

be produced and the ongoing oversight of the Court, there is good cause to excuse such

requirement, and this Order shall constitute an express direction that the producing Party or non-

party is exempted from obtaining a court-ordered subpoena or having to notify and/or obtain

consent from any person or entity prior to the disclosure of Non-Party Borrower Information in

the Action. To the extent that any Non-Party Borrower Information Law requires that any person

or entity be notified prior to disclosure of Non-Party Borrower Information except where such

notice is prohibited by court order, the Court directs that, in view of the protections provided for

the Information disclosed in this Order, the volume of documents to be produced and the ongoing

oversight of the Court, producing Parties or non-parties are explicitly prohibited from providing

such notice in the Action; provided, however, that this Order shall not prohibit any producing

Party or non-party from contacting any person or entity for any other purpose. Any producing

Party or non-party may seek additional orders from this Court that such Party or non-party

believes may be necessary to comply with any Non-Party Borrower Information Law.

        14.     Reservation of Rights. Nothing in this Protective Order confers upon the

 Parties any further right or access to Confidential Material not provided by the other Parties,

 including but not limited to any Information a Party or non-party withholds on the basis of

 any applicable privilege or immunity, regardless of whether such withheld Information may


                                                10
 8:20-cv-00499-BCB-SMB Doc # 41 Filed: 04/12/21 Page 11 of 16 - Page ID # 382



otherwise qualify as Confidential Material if produced rather than withheld. With respect to

Confidential Material requested or produced, each Party reserves its rights under this

Protective Order, and otherwise under law. Any Confidential Material withheld on this basis

or any other basis must be identified on a privilege log to be provided by the Party or non-

party asserting the privilege or other protection within two weeks of the date the Confidential

Material would have been produced had it not been privileged or otherwise protected from

disclosure.

          15.   Obligations on Conclusion of Litigation.

                (a)   Order Continues in Force. Unless otherwise agreed or ordered, this

Order shall remain in force after dismissal or entry of final judgment not subject to further

appeal.

                (b)   Obligations at Conclusion of Litigation. Within ninety days after

dismissal or entry of final judgment not subject to further appeal, all Confidential Material and

documents marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” under this

Order, including copies, shall be returned to the producing party unless: (1) the document has

been offered into evidence or filed without restriction as to disclosure; (2) the Parties agree to

destruction to the extent practicable in lieu of return; or (3) as to documents bearing the

notations, summations, or other mental impressions of the receiving party, that party elects to

destroy the documents and certifies to the producing party that it has done so.

                (c)   Retention of Work Product and one set of Filed Documents.

Notwithstanding the above requirements to return or destroy documents, counsel may retain

(1) attorney work product, including an index that refers or relates to designated Confidential

Information so long as that work product does not duplicate verbatim substantial portions of

                                               11
 8:20-cv-00499-BCB-SMB Doc # 41 Filed: 04/12/21 Page 12 of 16 - Page ID # 383



Confidential Material, and (2) one complete set of all documents filed with the Court including

those filed under seal. Any retained Confidential Information shall continue to be protected

under this Order. An attorney may use his or her work product in subsequent litigation,

provided that its use does not disclose or use Confidential Material.

               (d)    Deletion of Documents filed under Seal from Electronic Case

Filing (ECF) System. Filings under seal shall be deleted from the ECF system only upon

order of the Court.

       16.     Order Subject to Modification. This Order shall be subject to modification

by the Court on its own initiative or on motion of a party or any other person with standing

concerning the subject matter.

       17.     No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the Parties and for the purpose of facilitating discovery.

Nothing herein shall be construed or presented as a judicial determination that any document or

material designated Confidential Material by counsel or the Parties is entitled to protection

under Rule 26(c) of the Federal Rules of Civil Procedure or otherwise until such time as the

Court may rule on a specific document or issue.

       18.     No Waiver of Privileges.     Pursuant to Fed. R. Evid. 502(d), the production of

Confidential Material that is subject to the attorney-client privilege, work product doctrine, or

other claimed privileges, doctrines, exemptions, or restrictions that the producing Party or non-

party might cite in good faith as a basis for withholding such Confidential Material from

production to any other party shall not be deemed, and shall not constitute, in this or any other

federal or state proceeding, a waiver of any otherwise applicable privilege or protection. The

Parties shall not have to meet the requirements of Fed. R. Evid. 502(b)(1)-(3). With respect to


                                               12
 8:20-cv-00499-BCB-SMB Doc # 41 Filed: 04/12/21 Page 13 of 16 - Page ID # 384



the FDIC, in any of its capacities, these privileges include, but are not limited to, any privilege

that the Bank may have had or any federal or state regulatory agency may hold. The Parties’

production of Confidential Material is not intended to, and shall not, waive or diminish in any

way the confidentiality of such material or its continued protection under the attorney-client

privilege, work product doctrine, or any applicable privilege as to any other non-party.

       Furthermore, in the event that a Party or non-party produces attorney-client privileged

or otherwise privileged Information, or other Information protected by law from disclosure

even under a Protective Order, and if the Party or non-party subsequently notifies the receiving

Party or non-party that the privileged Information should not have been produced, the receiving

Party or non-party shall immediately return the originals and all copies of the inadvertently

produced privileged Information. If a party withholds any information on the basis of Privilege,

it shall provide a categorical privilege log. The Parties agree that the FDIC-R is not required to

provide any kind of identification of the documents withheld from production as protected by

the Bank Secrecy Act. Nothing in this Protective Order shall prevent the FDIC from using any

Confidential Material that it produces to any Party or non-party in any of the FDIC’s capacities

for any lawful purposes.

       19.     Binding Effect; Assignment. This Protective Order shall be binding upon and

inure to the benefit of the Parties and non-parties hereto, their affiliates, their representatives,

and their respective successors or assigns. No Party may assign any right or delegate any duty

under this Protective Order other than to an affiliate without the other Party’s prior written

consent.

       20.     Remedies. To enforce rights under this Protective Order or in the event of an

alleged violation of this Protective Order, the Parties and/or any producing non-party shall first

                                                13
 8:20-cv-00499-BCB-SMB Doc # 41 Filed: 04/12/21 Page 14 of 16 - Page ID # 385



seek to resolve the alleged violation through prompt and reasonable discussion. In the event

such efforts fail to promptly resolve the alleged violation, the Parties and/or any producing non-

party reserve the right to seek relief from the Court in the Lawsuit for money damages,

injunctive relief, or any other relief as appropriate.

        21.     Notice. All notices required to be given under the Protective Order shall be in

writing and delivered to the addressees set forth below or their designated successor counsel of

record, if any. Notice shall be sent by overnight delivery or registered or certified mail, return

receipt requested, and by e-mail, and shall be considered delivered and effective three days after

mailing.

        IT IS SO ORDERED.

        DATED this 12th day of April, 2021.


                                               BY THE COURT:


                                               s/ Susan M. Bazis
                                               United States Magistrate Judge




                                                 14
  8:20-cv-00499-BCB-SMB Doc # 41 Filed: 04/12/21 Page 15 of 16 - Page ID # 386




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA


FEDERAL DEPOSIT INSURANCE
CORPORATION, as RECEIVER for
ERICSON STATE BANK, ERICSON,
NEBRASKA
                                                                     8:20CV499
                      Plaintiff,
                                                                     EXHIBIT A
       vs.

KC PROPERTY GUYS, LLC, a Kansas
Limited Liability Company; and KC
PROPERTY GUYS, LLC, a Missouri Limited
Liability Company,

                      Defendants.

                                     ACKNOWLEDGMENT
                                            AND
                                       AGREEMENT TO
                                   STIPULATED PROTECTIVE
                                           ORDER


        The undersigned hereby acknowledges that he/she has read the Protective Order dated _

 in the above-captioned action and attached hereto, understands the terms thereof, and agrees to

 be bound by its terms. The undersigned submits to the jurisdiction of the United States District

 Court for the District of Nebraska in matters relating to the Protective Order and understands that

 the terms of the Protective Order obligate him/her to use materials designated as Confidential

 Material in accordance with the Order solely for the purposes of the above-captioned action, and

 not to disclose any such Confidential Material to any other person, firm or concern.
 8:20-cv-00499-BCB-SMB Doc # 41 Filed: 04/12/21 Page 16 of 16 - Page ID # 387




        The undersigned acknowledges that violation of the Protective Order may result in

        penalties for contempt of court.




Name:

Job Title:

Employer:

Business Address:




Date:

                                       Signature
